Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Applicant’s arguments pertaining to the 35 U.S.C. 102(a)(1) rejections beginning on page 5 state that the Orlov reference teaches that “dilation brace is utilized to expand the hole” but does not teach an occlusion device with an intermediate portion that “expands within the slit to move one section of the native leaflet away from another section of the native leaflet,” however, the Orlov does teach an occlusion device used to perform the function described in Applicant’s amendment. Orlov ¶ [0226] and ¶ [0227], state “In some exemplary embodiments, the obstructor is configured to function as a dilation brace. Optionally, the obstructor comprises a waist part configured to function as a dilation brace. For example, in some embodiments the obstructor is sufficiently wide so as to contact and support the edge of a dilated hole,” and that “Optionally, the obstructor central part is expandable, optionally self expandable. Optionally, an obstructor with an expandable central part is useful for dilating a hole: the obstructor is positioned with the central part at the hole, and expanded to dilate the hole.”  Therefore, Orlov teaches precisely what the amendment to Claim 1 adds and thus the rejection of Claim 1 under 102(a)(1) is maintained. The rejections of the dependent claims are likewise maintained.
Priority
This application claims priority from provisional application No. 62/731,033.
Status of Claims
Claims 1-20 are pending. 
Claims 5, 14-20 have been withdrawn from consideration.
Claims 1-4 and 6-13 are examined in this action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlov et al. (US 2010/0204662 A1).
Regarding Claim 1, Orlov teaches a method of augmenting the length of a native leaflet, comprising: 
delivering a cutting tool to a surgical site adjacent the native leaflet (e.g. ¶ [0152], [0160]); cutting a slit through the native leaflet (e.g. [0088], [0149]); inserting a collapsible and expandable occlusion device into the slit, the occlusion device having a first disk, a second disk, and an intermediate portion coupling the first disk to the second disk (e.g. [0090]-[0093], [0095]-[0097], [0215]); expanding the occlusion device (e.g. [0026], [0071]-[0074], [0083], [0226], [0227]); expanding the intermediate portion of the occlusion device within the slit to move one section of the native leaflet away from another section of the native leaflet (e.g. [0226], [0227]); engaging a first surface of the first disk with a first surface of the native leaflet (e.g. [0225], [0276]); and engaging a first surface of the second disk with a second surface of the native leaflet opposite the first surface (e.g. [0225], [0276]).
wherein the native leaflet is one of an anterior leaflet or a posterior leaflet of a native mitral valve (e.g. [0126], [0148, [0154]).
Regarding Claim 3, Orlov teaches the method of Claim 1 wherein the slit is cut through a belly of the native leaflet (e.g. [0149], [0154], [0199], [0207], Fig. 3C, 4D, 4J).
Regarding Claim 4, Orlov teaches the method of Claim 1 wherein the slit is cut through the native leaflet in a direction substantially parallel to a free edge of the native leaflet (e.g. [0088], [0180]).
Regarding Claim 5, Orlov teaches the method of Claim 1 wherein the step of expanding the occlusion device causes the intermediate portion of the occlusion device to expand within the slit and move one section of the native leaflet away from another section of the native leaflet (e.g. [0071]-[0074], [0083], [0090]-[0093], [0227]).
Regarding Claim 6, Orlov teaches the method of Claim 1 wherein the cutting step is performed using one of a blade, a saw, scissors, or a laser (e.g. [0085], [0086], [0164], [0317] ).
Regarding Claim 7, Orlov teaches the method of Claim 1 wherein the delivering step comprises delivering the cutting tool in a delivery device using one of a transfemoral, transapical, or transseptal approach (e.g. [0110], [0151], [0165]-[0170]).
Regarding Claim 8, Orlov teaches the method of Claim 7 wherein the delivery device comprises a flexible catheter (e.g. [0050], [0152], [0160], etc.).
Regarding Claim 9, Orlov teaches the method of Claim 7 wherein the inserting step further comprises pushing the occlusion device through a lumen of the delivery device using a deployment device (e.g. [0183], [0203]-[0204], [0255]-[0256]).
further comprising rotating the deployment device relative to the occlusion device to uncouple the deployment device from the occlusion device (e.g. [0204]).
Regarding Claim 12, Orlov teaches the method of Claim 9 wherein the occlusion device is formed of a shape memory alloy and self-expands upon exiting the lumen of the delivery device (e.g. [0218]).
Regarding Claim 13, Orlov teaches the method of Claim 1 wherein the expanding step comprises expanding the intermediate portion of the occlusion device to a first dimension in a measurement direction orthogonal to a longitudinal axis of the occlusion device, and expanding each of the first disk and the second disk to a dimension in the measurement direction greater than the first dimension (e.g. [0090]-[0093], [0174], [0203]-[0204], [0215]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orlov et al. (US 2010/0204662 A1) in view of Mansah et al. (US 2018/0263764 A1).
Regarding Claim 10, Orlov does not disclose the following details regarding the delivery of an occlusion device, however, Mansah discloses method for delivering an implant into a native heart valve including: further comprising retracting the deployment device relative to the delivery device to withdraw the occlusion device into the lumen of the delivery device (e.g. [0015], [0100]).
Orlov et al. and Mansah et al. are concerned with the same field of endeavor, namely methods heart valve implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method for implanting a device in the heart disclosed by Orlov such that device can be withdrawn back into the delivery device after an initial delivery as taught by Mansah in order to provide the ability to retrieve the device or reposition the device to a more effective location (Mansah, [0015]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774